Case 4:20-cv-01884 ANEW DET YOO” inTXSD Page 1iof8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

Southern District of Texas

 

 

_HOUSTON Division
DANA GLASCO ) Case No. 4:20cv1884
) (to be filled in by the Clerk’s Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. oa, v
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) iY Yes L_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
)
SEE ATTACHED 1 ) sounited States Courts
ern District of Texas
) FILED
)
Defendant(s) ) J UN ] 0 2020
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please ) David J. Bradley, Clerk of
write “see attached” in the space and attach an additional page ) Of Court

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

1, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name DANA GLASCO
Street Address 10300 HARWIN DR APT 406
City and County HOUSTON - -
State and Zip Code TEXAS 77036 -
Telephone Number 32330108099
E-mail Address DANAGBHAM @ GMAIL.COM

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5

 
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 2 of 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

UNITED STATES DEPTARTMENT OF JUSTICE

 

DRUG ENFORCEMENT ADMINISTRATION _
8701 MORRISSETTE DRIVE

 

SPRINGFIELD
VIRGINIA 22152-1080

 

2023079362
Wynn.M.Shuford @ usdoj.gov

 

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATIONS |
935 PENNSYLVANIA AVENUE NW
WASHINGTON DC

20535-0001

 

2025142000

 

Paul.R.Welion @ usdoj.gov

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 3 of 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V]Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
25 CFR § 11.401 - Recklessly endangering another person

25 CFR § 11.402 - Terroristic threats
18 USC Ch. 109 §2234- Authority exceeded in executing warrant

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) DANA GLASCO , 1s a citizen of the

 

State of (name) TEXAS

 

b. If the plaintiff is a corporation
The plaintiff, (name) , iS incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS acitizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 4 of 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Hl.

IV.

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

SEE ATTACHMENT 2

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

SEE ATTACHMENT 2

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

SEE ATTACHMENT 2

Page 4 of 5
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 5 of 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 06/15/2020

Signature of Plaintiff
Printed Name of Plaintiff | SANK GLASCO /

e

 

 

B. For Attorneys

Date of signing: G SNS / HPO
{fof

Signature of Attorney

 

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

 
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 6 of 8

AMENDED

(ATTACHMENT 1)

DEFENDANT No. 1: UNITED STATES DEPARTMENT OF JUSTICE

DRUG ENFORCEMENT ADMINISTRATION

DEFENDANT No. 2: UNITED STATES DEPARTMENT JUSTICE

FEDERAL BUREAU OF INVESTIGATIONS

 

 
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 7 of 8

ATTACHMENT 2

3. FROM NOVEMBER 2016 TO JUNE 2019 GOVERNMENT AGENTS ENGAGED IN CONDUCT RELATIVE TO

STATUTES PROVIDED ON MULTIPLE OCCASIONS IN ATTEMPT TO SERVICE SEARCH WARRANT OF PERSON
AND/OR PREMISES WHICH ENDANGERED MY SAFETY, CONSTITUTED TERRORISTIC THREATS, AND IN
WHICH ACTIONS EXCEEDED THE AUTHORITY IN EXECUTING WARRANTS.

II. FROM NOVEMBER 2016 TO JUNE 2019 GOVERNMENT AGENTS ENGAGED IN CONDUCT RELATIVE

TO STATUTES ON MULTIPLE OCCASIONS IN ATTEMPT TO SERVICE SEARCH WARRANT OF PERSON
AND/OR PREMISES WHICH ENDANGERED MY SAFETY, CONSTITUTED TERRORIST THREATS, AND IN
WHICH ACTIONS EXCEEDED THE AUTHORITY IN EXECUTING WARRANTS WHICH WERE ULTIMATELY
NEVER SERVED. ON NOVEMBER 16,2016 BETWEEN 3 AND 7 PM, AGENTS ENTERED MY APT WHEN |
WASN'T HOME. OVER THE COURSE OF SUBSEQUENT MONTHS, THEY MADE SEVERAL ATTEMPTS TO
EXECUTE A SURPRISE SEARCH, BUT | WAS AWARE OF THEIR PRESENCE. ON AT LEAST 3 OCCASIONS THEY
GAINED ACCESS TO MY APARTMENT WHILE | WAS LAYING ON THE FLOOR TO COMPLY, BUT NEVER
ENTERED AND | WAS NEVER MADE AWARE OF THE AGENCY FOR WHICH THEY WORKED OR THEIR
IDENTITY. ON SEVERAL OCCASIONS | WAS THREATENED WITH THE RELEASE OF CANINES, EVEN AS | LAY
IN SUBMISSION AND COMPLIANCE ON THE FLOOR OF MY APPARTMENT. FROM 2016 UP TO AS LATE AS
MARCH 2020 THESE ATTEMPTS AND MY INTERACTIONS WITH THESE INDIVIDUALS WOULD TOTAL MORE
THAN 30 INCIDENTS. ON MULTIPLE OCCASIONS, FEARING FOR MY SAFETY, | ACTUALLY CONTACTED
LOCAL POLICE IN LOS ANGELES, CA. FROM NOVEMBER 2016 TO APRIL 2017, AND IN BIRMINGHAM, AL.
ON JUNE 11 AND 12 OF 2018 JUST AS ASSURANCE FOR MY WELL BEING.

IV. THE DAMAGES | AM SEEKING ARE RELATIVE TO MENTAL AND EMOTIONAL DISTRESS IN THE

AMOUNT OF $200,000, WHICH WOULD INCLUDE CONTINUED MENTAL HEALTH COUNSELING AND
TREATMENT THIS FIGURE IS BASED ON THE MULTIPLE INCIDENTS IN WHICH THESE ACTIONS AND
BEHAVIORS WERE UNDERTAKEN, EVEN AFTER A FORMAL COMPLAINT WAS SUBMITTED TO THE US
JUSTICE DEPARTMENT INSPECTOR GENERAL. | WOULD ALSO LIKE THE COURT TO CONSIDER PUNITIVE
DAMAGES SINCE THESE ACTIONS MAY INVOLVE NEGLIGENCE ON BEHALF OF LEGAL AUTHORITIES.
Case 4:20-cv-01884 Document5 Filed on 06/10/20 in TXSD Page 8 of 8

DANA GLASCO

10300 HARWIN DR. APT. 406
HOUSTON, TX 77036
6/12/2020

CASE NUMBER: 4:20-cv-01884

| AM WRITING TO RESPECTFULLY REQUEST AN AMENDMENT TO MY
COMPLAINT TO INCLUDE AN ADDITIONAL DEFENDANT IN MY CASE. AFTER
CAREFUL ANALYSIS, | HAVE CONCLUDED THAT THIS ADDITIONAL DEFENDANT
WAS A PARTY TO THE EVENTS WHICH LED ME TO FILE THE COMPLAINT WITH THE
COURT AND SHOULD BE HELD LIABLE AS WELL. THIS DEFENDANT WILL ALSO BE
ABLE TO PROVIDE PERTINENT INFORMATION THAT WOULD BE VITAL TO
SUBSTANTIATING MY CLAIM.

RESPECTFULLY,
DANA J. GLASC
